Citation Nr: 1412110	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  09-26 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to service connection for hypertension, claimed as high blood pressure.

2. Entitlement to service connection for the residuals of a cerebrovascular accident.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

McBrine, M., Counsel




INTRODUCTION

The Veteran served on active duty from July 1953 to May 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, that denied the veteran's claim of entitlement to service connection for hypertension and the residuals of a cerebrovascular accident.  

The Board also points out that, in that same rating decision, the RO found that new and material evidence had not been submitted to reopen a claim of entitlement for status post pericarditis.  As the Veteran's notice of disagreement only expressed disagreement with the denials of service connection for hypertension and the residuals of a cerebrovascular accident, that issue is not presently before the Board.

In the Veteran's substantive appeal, he appears to be alleging that there may have been an issue with his treatment in August 2006 at a VA medical facility, which may have resulted in a stroke, or more severe stroke residuals.  The Board finds that this constitutes a claim for the residuals of a stroke under 38 U.S.C.A. § 1151.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is therefore referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The preponderance of the evidence is against finding that the Veteran has hypertension that is etiologically related to a disease, injury, or event in service.

2. The preponderance of the evidence is against finding that the Veteran's cerebrovascular accident is etiologically related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1. Hypertension was not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

2. The residuals of a cerebrovascular accident were not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board has reviewed both the Veteran's virtual, and physical, file in adjudication of this claim.
Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Department of Veteran's Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 

VCAA letters dated in April 2008, September 2008, and April 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b)(1)  (2013); Quartuccio, at 187.   The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA. See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced Veterans Service Organization and has submitted argument in support of his claims. These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA medical records are in the file.  With respect to the Veteran's service treatment records, his entrance and separation examinations and associated documents are of record.  There is no indication that there are other outstanding relevant medical records that have not been associated with the Veteran's claims file.  There are some private treatment records associated with the Veteran's claims file, and the Veteran has not indicated that there are any other relevant outstanding private treatment records that should be associated with his claims file, though he was informed in his above noted letters to provide such information.  Therefore, the Board finds that the duty to assist the Veteran has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).   In this case, the Veteran was afforded a VA examination in May 2008, which contained a thorough analysis of the Veteran's claims file.  Based on the foregoing, the Board finds the examination report to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2012).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as cardiovascular-renal disease including hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2013).  In the instant case, however, there is no presumed service connection because neither hypertension nor a cerebrovascular accident were medically diagnosed within one year of discharge.  Notwithstanding, the Board will consider whether service connection is otherwise warranted for these disabilities on a direct basis.

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

Taking into account all relevant evidence, the Board finds that service connection is not warranted for hypertension or the residuals of a cerebrovascular accident.  In this regard, the Veteran's main contention, as stated in his substantive appeal, is that these conditions are related to the episode of pericarditis he experienced in service.  The Board does not dispute the fact that the Veteran currently has a diagnosis of hypertension, or that he has had a cerebrovascular accident.  The VA and private treatment records show the existence of these disabilities.  Nor does the Board dispute the fact that the Veteran had a serious episode of acute pericarditis in service.  However, the Board finds that the preponderance of the evidence of record indicates that the Veteran's current disabilities are not related to his in service pericarditis, or otherwise related to service.

In service, the Veteran was diagnosed with pericarditis, for which he was hospitalized for approximately 45 days, starting in January 1954.  The Veteran's separation examination of May 1955 did not note any residuals relating to that diagnosis, or any other evidence of any other cardiovascular disorder, and the Veteran's separation examination showed a blood pressure reading of 126/86.  A review of the Veteran's service treatment records, including multiple echocardiogram records taken during the Veteran's treatment for pericarditis, show clinical findings related to elevated or unusual blood pressure readings throughout the Veteran's period of service.

The Veteran filed a claim for the residuals of pericarditis immediately upon separation from service, and was provided a VA examination for this in August 1955.  At that time, based on a thorough examination including an electrocardiogram which was normal, the Veteran was noted to have a history of pericarditis, with a complete recovery with no residuals.


There are no private or VA medical records dated any earlier than 2006 showing any further cardiac problems.  An August 2006 VA record notes that the Veteran was starting care at the VA at that time, and was found to have elevated blood pressure, however, this was noted to be a one time finding of elevated blood pressure, and the Veteran was not given a diagnosis of hypertension at that time.  The Veteran was not seen again at the VA until 2007, for social work issues, and was not seen for medical issues at the VA again until March 2008.  At that time it was noted that he had a stroke shortly after being seen at the VA in August 2006, and since that time has also been diagnosed with hypertension, and undergone treatment for an abdominal aortic aneurysm, as well as a variety of other medical conditions.  Private records from 2008 also note the Veteran's diagnosis of hypertension and a prior cerebrovascular accident, but none of these VA or private medical records contain any indication that the Veteran has any cardiovascular condition, including hypertension or a prior cerebrovascular accident, related to service, to include as related to the Veteran's in service acute pericarditis.

The Veteran received a VA examination in May 2008.  At that time, the Veteran's service medical history was noted, particularly his treatment for pericarditis in service.  His post service medical history was also noted, including his August 1958 VA examination, his 2006 stroke, and his 2007 abdominal aortic aneurysm.  After a thorough review of the Veteran's prior medical history and a thorough examination of the Veteran, the examiner indicated that it was less likely than not that the Veteran's past pericarditis was related to his current cardiovascular condition.  He indicated that the Veteran's current cardiovascular status was most likely related to hypertension and atherosclerosis.  The examiner noted that the Veteran reported having hypertension in service, and, if this were so, the examiner indicated that the Veteran's current cardiovascular status may be related to longstanding hypertension, however, the examiner also noted that he found no evidence in the Veteran's record to indicate hypertension in service.

The Board recognizes the Veteran's statement, in his substantive appeal, indicating that he felt his hypertension started as a result of his pericarditis in service; and the Board also notes that, were that the case, the May 2008 VA examiner's opinion might indicate that his current cardiovascular problems would be related to that longstanding hypertension had it actually been present.  However, as noted above, the VA examiner also found that he could identify no evidence of hypertension in service, and the Board notes that there is otherwise no evidence of record showing any findings of hypertension until approximately 2006, over 50 years after the Veteran's separation from service.  In fact, there is persuasive evidence in the form of medical records dated during service and shortly after separation demonstrating no evidence of cardiovascular disease, including hypertension, was present at that time.  While the Veteran is competent to testify to certain symptomatology, such as the chest pain he experienced in service related to his pericarditis, a diagnosis of hypertension, or finding an etiological relationship between his in service pericarditis and his current cardiovascular diagnoses, is beyond the scope of a layperson's expertise.  Therefore, the Board finds the medical evidence dated during service and shortly after service to be far more probative as to the question of whether any cardiovascular disorder had its onset at that time.

Therefore, considering there is no evidence of hypertension or the residuals of a cerebrovascular accident in service or for over 50 years after his separation from service, and considering the only medical etiology evidence of record indicates that these disabilities are not related to service, and considering all evidence of record, the Board concludes that the preponderance of the evidence of record is against the Veteran's claims for service connection for hypertension and the residuals of a cerebrovascular accident, and the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, service connection is not warranted for hypertension or the residuals of a cerebrovascular accident.



ORDER

Entitlement to service connection for hypertension, claimed as high blood pressure, is denied.

Entitlement to service connection for the residuals of a cerebrovascular accident is denied.




____________________________________________
Michael Lane
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


